Citation Nr: 1439430	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from February 1955 to January 1957.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.

The Board remanded the claim in June 2012 and again in January 2013.  The Board then denied the claim in a May 2013 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion of the parties to remand the appeal for action consistent with the joint motion.  
 
The record before the Board consists of the physical claims file and electronic records within Virtual VA.  
 

REMAND

In their joint motion, the parties agreed that a remand was required to assure "substantial compliance" with the requirements of the Board's prior remands in June 2012 and January 2013.

The Board in January 2013 remanded the appeal for a supplemental opinion by the August 2012 VA examiner, who had examined the Veteran and addressed his claimed lung cancer and its etiology.  The examiner was to be directed, "to attempt to reconcile opinions reached by VA examiners in May 2010 and August 2012, with the opinions submitted by the Veteran's private physicians in March 2009."  The Board had further required that the examiner provide, "a rationale for favoring one conclusion over the other, which should include citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided (along with citation to pertinent medical texts or treatise)."  The Board further instructed the examiner to provide an explanation if the examiner could not provide these requested opinions, rationale, citations, and explanation.  

The parties agreed that the limited and highly abbreviated opinion and explanation provided by the examiner in March 2013 to be substantially inadequate, in part due to lack of the required reconciling of the divergent opinions.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims file and all pertinent evidence in the electronic records that is not contained in the claims file should be made available to and reviewed by the August 2012 VA examiner who addressed the Veteran's claimed lung cancer.  The examiner should do the following:

(a) Reconcile the March 2009 private medical opinions with the VA opinions of record, inclusive of the opinions provided in the May 2010 and August 2012 VA examination reports and in the examiner's March 2013 addendum.  

(b) Provide the rationale for all opinions expressed.  In so doing, the examiner should provide citations to pertinent facts, findings, and medical texts and/or treatises for any opinions reached.  This rationale should include appropriate references to medical knowledge, treatises, or texts.

If the August 2012 examiner is not available, the required opinion with supporting rationale should be obtained from another physician with sufficient expertise to address the etiology of the Veteran's lung cancer.

2.  The RO or the AMC should ensure that all requirements for the addendum are fulfilled.  If they are not fulfilled, additional addenda should be sought from the physician until the requirements are fulfilled.  

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)


As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



